Citation Nr: 0813434	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  97-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for retinitis pigmentosa.  The veteran timely 
appealed the RO's July 1996 rating action to the Board.  
Jurisdiction of the claims files currently reside within the 
jurisdiction of the Baltimore, Maryland RO.

In August 1998 and May 2003, the veteran testified before 
Decision Review Officers (DROS) concerning the instant claim.  
Copies of the aforementioned hearing transcripts have been 
associated with the claims files. 

In a March 2007 decision, the Board reopened the veteran's 
previously denied claim for service connection for retinitis 
pigmentosa, and remanded the de novo claim to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 

REMAND

A review of the claims files reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the claim on appeal.  

First, the Board's March 2007 remand directives requested a 
medical opinion be provided as to whether or not the 
veteran's retinitis pigmentosa was first manifested in 
service and, if it did not, what was the likelihood that the 
appellant's current eye disorder was due to in-service 
aggravation of his pre-existing eye problems.  (see, April 
2007 Board remand, page (pg.) 8).  Thereafter, VA examined 
the veteran's eyes in July 2007.  A review of the July 2007 
VA examination report reflects that although the VA examiner 
concluded, after a review of the claims files and physical 
evaluation of the veteran, that the appellant's retinitis 
pigmentosa had been "demonstrated as early as childhood," 
was of a "genetic-type," and was not secondary to a 
phosphorous grenade exposure, he failed to "comment on the 
likelihood that the veteran's current disorder is due to in-
service aggravation of his pre-service eye problems," 
pursuant to the Board's March 2007 remand directives.  (see, 
March 2007 Board remand, pg. 8).  Therefore, as the 
development requested by the March 2007 Board remand has not 
been completed, further action to ensure compliance with the 
remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, a review of the claims files reflects the 
veteran has indicated that he was in receipt of disability 
benefits from the Social Security Administration (SSA) 
because of his retinitis pigmentosa.  (see, April 1998 VA 
outpatient report, reflecting that the veteran reported 
having received SSA disability benefits because of his 
retinitis pigmentosa).  Thus, the aforementioned SSA records 
would be pertinent in regard to his claim for service 
connection for retinitis pigmentosa.  To that end, VA is 
required to obtain the underlying files regarding the SSA 
award prior to considering these claims on the merits, 
because they have been shown to be relevant to the issue at 
bar.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of the award and medical records 
associated with the appellant's grant 
of SSA disability benefits and those 
upon which any continuing award was 
based.

2.  Provide the claims folders to the VA 
examiner who examined the veteran on July 
23, 2007, and request that the examiner 
provide an addendum opinion that 
specifically addresses the question 
below.  If the clinician who examined the 
veteran is no longer available, then have 
another appropriate specialist review the 
claims files and provide the following 
opinion:  

Can it be concluded with clear and 
unmistakable certainty that the pre-
existing retinitis pigmentosa was 
not aggravated to a permanent degree 
in service beyond that which would 
be due to the natural progression of 
the disease?  

The examiner must provide a rationale 
for his or her respective opinion.

3.  The RO should then readjudicate the 
claim of entitlement to service 
connection for retinitis pigmentosa.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.   
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



